DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
In [0094], line 7: “output device 565” should read –output device 556–.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "550" and "560" have both been used to designate chipset (0094).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-10, 12-17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nickolov et al. (US 2020/0204468 A1 and Nickolov hereinafter).
As to claims 1 and 8, Nickolov discloses a system and method for evaluating server system reliability, vulnerability, and component compatibility using crowdsourced server and vulnerability data, the system and method having:
obtaining, using a network controller, real-time process information associated with a process executing in an endpoint (0515, lines 1-4; 420, Figure 4); 
determining package information for a package associated with the process based on the process information (0540-0551); 
identifying at least one vulnerability associated with the package information using a database of vulnerabilities stored on a backend component of the network controller (0555-0556; 0162, lines 1-13; 334, 320, Figure 3).

As to claim 15, Nickolov discloses:
one or more processors storing computer-readable instructions (100); 
one or more processors configured to execute the computer-readable instructions to (0014, lines 5-8; 100): 
obtain, using a network controller, real-time process information associated with a process executing in an endpoint (0515, lines 1-4; 420, Figure 4); 
determine package information for a package associated with the process based on the process information (0540-0551); 
identify at least one vulnerability associated with the package information using a database of vulnerabilities stored on a backend component of the network controller (0555-0556; 0162, lines 1-13; 334, 320, Figure 3).

As to claims 2, 9, and 16, Nickolov discloses:
wherein the process information includes an executable path and a filename for the process (0327, lines 1-4; 0334, lines 1-4).

As to claims 3, 10, and 17, Nickolov discloses:
wherein the package information includes a package name, a package version and a package publisher (vendor) (0531-0-533; 0543; 0548).

As to claims 5, 12, and 19, Nickolov discloses:
wherein the database of vulnerabilities is not stored at the endpoint (320, 334, Figure 3).

As to claims 6 and 13, Nickolov discloses:
wherein identifying the at least one vulnerability comprises providing the package information and the process information to the backend component to identify the at least one vulnerability based on the package information (0187-0188; 0191; 0218-0220).

As to claim 7 and 14, Nickolov discloses:
fixing the at least one vulnerability (0595).

As to claim 20, Nickolov discloses:
wherein the backend component is a software cluster configured to execute multiple processes (0148, lines 1-15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nickolov.
As to claims 4, 11, and 18, Nickolov discloses:
wherein the real-time process information are obtained (0516-0538) but fails to specifically disclose using one or more sensors running on the endpoint. However, it would have been obvious to one of ordinary skill in the art to use an endpoint sensors since Nickolov discloses that system configuration and signal information is read to detect events (process events) (0516-0538).

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hegli (US Patent 8,561,187 B1) discloses a system and method for prosecuting dangerous IP addresses on the internet.
Jung et al. (US 2022/0108023 A1) discloses a system and method for docker image  vulnerability inspection device and performing docker file analysis.
Kannan et al. (US 2021/0200840 A1) discloses a system and method for scoring cloud packages for risk assessment automation.
Rao et al. (US 2022/0012340 A1) discloses a system and method for determining application attack surface for network applications.
Shim et al. (US 2014/0082729 A1) discloses a system and method for analyzing repackaged application through risk calculation.
Vu et al. (US 2022/0070197 A1) discloses a system and method for detecting vulnerabilities in network processes during runtime.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH SU/Primary Examiner, Art Unit 2431